Exhibit 10.38

 

SALE AGREEMENT

dated as of December 1, 2016

between

ENOVA INTERNATIONAL, INC.,
as Seller,

and

EFR 2016-2, LLC,
as Debtor

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

1

 

Section 1.1

Definitions

1

 

 

 

 

ARTICLE II CONVEYANCE OF CONSUMER LOANS

1

 

Section 2.1

Conveyance of Consumer Loans

1

 

Section 2.2

Payment of Purchase Price and Acceptance by Debtor

3

 

Section 2.3

Transfers Intended as Sales

3

 

 

 

 

ARTICLE III THE CONSUMER LOANS

4

 

Section 3.1

Representations and Warranties of the Seller

4

 

Section 3.2

Repurchase Upon Breach

6

 

 

 

 

ARTICLE IV THE SELLER

6

 

Section 4.1

Representations of the Seller

6

 

Section 4.2

Additional Covenants

7

 

Section 4.3

Liability of the Seller; Indemnities

9

 

 

 

 

ARTICLE V MISCELLANEOUS

10

 

Section 5.1

Notices

10

 

Section 5.2

Prior Agreements Superseded

10

 

Section 5.3

Amendment

10

 

Section 5.4

Parties Bound

10

 

Section 5.5

Assignment

10

 

Section 5.6

Execution in Counterparts

11

 

Section 5.7

Severability of Provisions

11

 

Section 5.8

Further Instruments

11

 

Section 5.9

Governing Law

11

 

Section 5.10

Consent to Jurisdiction

11

 

Section 5.11

Waiver of Jury Trial

12

 

Section 5.12

Third-Party Beneficiaries

12

 

Section 5.13

Termination

13

 

EXHIBITS

Exhibit A

-

Form of Consumer Loans Assignment

 

 

 

 

 

i



--------------------------------------------------------------------------------

 

This SALE AGREEMENT, is entered into as of December 1, 2016 (as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), by and between
Enova International, Inc., a Delaware corporation, as Seller (the “Seller”), and
EFR 2016-2, LLC, a Delaware limited liability company, as Debtor (the “Debtor”).

RECITALS:

WHEREAS, the Seller is willing to sell Consumer Loans and Other Conveyed
Property to the Debtor from time to time; and

WHEREAS, the Debtor desires to purchase from the Seller, from time to time, such
Consumer Loans and Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

Article I

DEFINITIONS

Section 1.1Definitions.  Whenever used in this Agreement and unless the context
requires a different meaning, capitalized terms used herein and not otherwise
expressly defined herein shall have the meanings assigned to such terms in Part
I of Appendix A to the Loan and Security Agreement, dated as of the date hereof
(the “Loan and Security Agreement”), by and between the Debtor and RedPoint
Capital Funding, LLC, a Texas limited liability company, as Lender (the
“Lender”), which is incorporated by reference herein and made a part
hereof.  The rules of construction set forth in Part II of Appendix A to the
Loan and Security Agreement shall be applicable to this Agreement and be
incorporated by reference herein and made a part hereof.

 

Article II

CONVEYANCE OF CONSUMER LOANS

Section 2.1Conveyance of Consumer Loans.

 

(a)In consideration of the Debtor’s delivery to, or as may be directed by, the
Seller on any Purchase Date of the Purchase Price therefor, the Seller agrees to
sell, transfer, assign, set over and otherwise convey to the Debtor, without
recourse (except as otherwise provided herein) all right, title and interest of
the Seller, whether now existing or hereafter arising, in, to and under:

(i)the Related Consumer Loans set forth in the .csv file delivered in connection
with each Consumer Loans Assignment executed and delivered by the Seller on each
Purchase Date and all monies received with respect to such Related Consumer
Loans on and after the related Cutoff Date;

 

--------------------------------------------------------------------------------

 

(ii)the Consumer Loan File related to each Related Consumer Loan and any and all
other Instruments, including Promissory Notes (each as defined in the Code), if
any, and other documents relating to the Related Consumer Loans and the related
Obligors acquired by the Seller pursuant to the Transfer Agreement;

(iii)all right, title and interest of the Seller in, to and under the Transfer
Agreement;

(iv)all present and future claims, demands, causes and choses in action in
respect of any of the foregoing, including the right for the Debtor or its
assignee to bring any such claim, demand, cause or chose in action in the name
of the Seller; and

(v)all payments on or under and all proceeds of every kind and nature whatsoever
in respect of any or all of the foregoing, including all cash and non-cash
proceeds, and other property consisting of, arising from or relating to all or
any part of any of the foregoing.

(b)The Debtor shall purchase and the Seller shall transfer to the Debtor the
Related Consumer Loans and the Other Conveyed Property described in paragraph
(a) above only upon the satisfaction of each of the conditions set forth below
on or prior to the related Purchase Date:

(i)the Seller shall have provided the Debtor, each Asset Servicer, the Backup
Servicer and the Master Servicer with either access to an FTP website or a copy
of a data tape or other electronic file that, in either case, contains
information regarding the Related Consumer Loans and shall have provided any
information reasonably requested by the Debtor, each Asset Servicer or the
Master Servicer with respect to itself or the Related Consumer Loans, as
applicable;

(ii)the Seller shall have deposited into the Collateral Deposit Account all
Collections received (if any) on and after the Cutoff Date in respect of the
Related Consumer Loans to be purchased by the Debtor on such Purchase Date;

(iii)as of each Purchase Date, (A) the Seller shall be Solvent and shall not
fail to be Solvent as a result of the transfer of the Related Consumer Loans on
such Purchase Date, (B) the Seller shall not intend to incur or believe that it
shall incur debts that would be beyond its ability to pay as such debts mature,
(C) such transfers shall not have been made with actual intent to hinder, delay
or defraud any Person, and (D) the assets of the Seller shall not constitute
unreasonably small capital to carry out its business as then conducted;

(iv)no Event of Default under the Loan and Security Agreement shall have
occurred and be continuing;

(v)each of the representations and warranties made by the Seller pursuant to
Section 3.1 with respect to the Related Consumer Loans to be purchased on such
Purchase Date shall be true and correct as of the related Purchase Date and the
Seller shall have performed all obligations required to be performed by it
hereunder or in any Consumer Loans Assignment on or prior to such Purchase Date;

2

 

--------------------------------------------------------------------------------

 

(vi)the Seller shall have taken all actions required to maintain the ownership
interest of the Debtor in the Related Consumer Loans and Other Conveyed
Property;

(vii)no selection procedures adverse to the interests of the Debtor or the
Lender shall have been utilized in selecting the Related Consumer Loans to be
sold on such Purchase Date;

(viii)no Asset Servicer Default or Master Servicer Default shall have occurred
and be continuing;

(ix)to the extent not already in possession of the Master Servicer, the Seller
or its designee shall have delivered each related Consumer Loan File to the
Master Servicer no later than two (2) Business Days prior to the requested
Purchase Date; and

(x)the Seller shall have executed and delivered to the Debtor a Consumer Loans
Assignment in the form of Exhibit A with respect to the Related Consumer Loans
and Other Conveyed Property related thereto to be purchased on such Purchase
Date.

Section 2.2Payment of Purchase Price and Acceptance by Debtor.

 

(a)In consideration for the sale of the Related Consumer Loans and Other
Conveyed Property described in Section 2.1(a) or the related Consumer Loans
Assignment, the Debtor shall, on each Purchase Date on which Related Consumer
Loans are transferred hereunder, pay to or upon the order of the Seller the
Consumer Loan Value of the Related Consumer Loans (the “Purchase Price”).  The
Debtor and the Seller agree that the Purchase Price paid with respect to any
Consumer Loans shall represent fair and reasonably equivalent value for the
Consumer Loans then sold and purchased.  A portion of the Purchase Price shall
be paid to the Seller in immediately available funds and the balance of such
purchase shall be paid through a deemed capital contribution from the Seller of
the applicable amount to the equity of the Debtor (which, if the Debtor is owned
directly by the Seller, shall be effected by a consecutive series of deemed
contribution by each intermediate entity in the ownership chain to its
subsidiary until such contribution is received by the Debtor).  The amount of
the deemed capital contribution shall be duly recorded by the Seller and the
Debtor.  The Debtor hereby accepts all consideration conveyed by the Seller
pursuant to Section 2.1(a), and declares that the Debtor shall hold such
consideration subject to the terms and conditions of the Loan and Security
Agreement, this Agreement and the Consumer Loans Assignment.  The Debtor hereby
agrees to and accepts the appointment and authorization of NetCredit Loan
Services, LLC as Master Servicer under Section 2.01 of the Servicing Agreement.

(b)Immediately upon the conveyance to the Debtor by the Seller of the Related
Consumer Loans and Other Conveyed Property pursuant to Section 2.1 and the
related Consumer Loans Assignment, all right, title and interest of the Seller
in and to such Related Consumer Loans and Other Conveyed Property shall
terminate, and all such right, title and interest shall vest in the Debtor.

Section 2.3

Transfers Intended as Sales.  It is the intention of the Seller and the Debtor
that each transfer and assignment contemplated by this Agreement and each
Consumer Loans

3

 

--------------------------------------------------------------------------------

 

Assignment shall constitute an absolute and irrevocable sale of the Related
Consumer Loans and Other Conveyed Property from the Seller to the Debtor (and
not a loan or secured borrowing), free and clear of all liens and rights of
others, and it is intended that the beneficial interest in and title to the
Related Consumer Loans and Other Conveyed Property shall not be part of the
Seller’s estate in the event of the filing of a petition by or against the
Seller under any bankruptcy or insolvency law.  In the event that,
notwithstanding the intent of the Seller and the Debtor, the transfer and
assignment contemplated hereby or by any Consumer Loans Assignment is held not
to be a sale, this Agreement and each Consumer Loans Assignment shall constitute
a security agreement under applicable law and the Seller hereby grants to the
Debtor a security interest in the Related Consumer Loans and Other Conveyed
Property, which security interest has been ultimately assigned to the Lender
pursuant to the Loan and Security Agreement.

Article III

THE CONSUMER LOANS

Section 3.1Representations and Warranties of the Seller.  The Seller makes the
following representations and warranties to the Debtor as to the Related
Consumer Loans conveyed to the Debtor pursuant to Section 2.1(a) above, on which
the Debtor relies in acquiring the Related Consumer Loans on each Purchase Date,
and on which the Lender will rely in making Advances under the Loan and Security
Agreement.  All such representations and warranties shall survive the sale,
transfer and assignment of the Related Consumer Loans to the Debtor and the
pledge thereof to the Lender pursuant to the Loan and Security Agreement.

(a)Characteristics of Consumer Loans.  Each Related Consumer Loan is an Eligible
Consumer Loan and no selection procedures adverse to any party hereto have been
utilized in selecting the Related Consumer Loans to be sold hereunder.

(b)Schedule of Consumer Loans.  The information with respect to the Related
Consumer Loans set forth in the .csv file delivered in connection with the
related Consumer Loans Assignment is true and correct in all material respects
as of the close of business on the related Cutoff Date.

(c)Title.  No Related Consumer Loan or Other Conveyed Property has been sold,
transferred, assigned, or pledged by the Seller to any Person other than the
Debtor.  Immediately prior to each transfer and assignment herein contemplated,
the Seller had good and marketable title to each Related Consumer Loan and the
Other Conveyed Property and the Seller was the sole owner thereof, free and
clear of all liens, claims, encumbrances, security interests, and rights of
others, and, immediately upon the transfer thereof to the Debtor, the Debtor
shall have good and marketable title to the Consumer Loans and the Other
Conveyed Property and shall be the sole owner thereof, free and clear of all
Liens.

(d)Lawful Assignment; No Consent Required.  No Related Consumer Loan has been
originated in, or is subject to the laws of, any jurisdiction the laws of which
would make unlawful the sale, transfer and assignment of such Related Consumer
Loan under this Agreement.  The Seller has not entered into any agreement that
prohibits, restricts or conditions the assignment of any portion of the Related
Consumer Loans.  No consent by any Person is

4

 

--------------------------------------------------------------------------------

 

required under any agreement or applicable law for the validity of such sales,
transfers and assignments.

(e)All Filings Made.  All filings (including Code filings or other actions)
necessary in any jurisdiction to give the Debtor a first priority perfected
ownership interest in the Related Consumer Loans and the Other Conveyed
Property, including the proceeds of the Related Consumer Loans, shall have been
made, given, taken or performed.

(f)No Impairment.  Neither the Seller nor the Debtor has done anything to convey
any right to any Person that would result in such Person having a right to
payments due under any Related Consumer Loan or otherwise to impair the rights
of the Debtor or the Lender in any Related Consumer Loan or the proceeds
thereof.

(g)Consumer Loans Not Assumable.  No Related Consumer Loan is assumable by
another Person in a manner which would release the Obligor thereof from such
Obligor’s obligations to the Debtor or the Seller with respect to such Related
Consumer Loan.

(h)Creation of Security Interest.  This Agreement creates a valid and continuing
security interest (as defined in the Code) in the Related Consumer Loans and the
Other Conveyed Property in favor of the Debtor, which security interest is prior
to all other Liens (other than Permitted Encumbrances) and is enforceable as
such as against creditors of and purchasers from the Seller.

(i)Perfection of Security Interest in Consumer Loans and Other Conveyed
Property.  The Seller has caused the filing of all appropriate financing
statements and amendments thereto in the proper filing office in the appropriate
jurisdictions under applicable law, in order to perfect the first priority
security interest in the Related Consumer Loans and the Other Conveyed Property
granted to the Debtor hereunder pursuant to Section 2.3 and the related Consumer
Loans Assignment.

(j)No Other Security Interests by the Seller.  Other than the security interest
granted to the Debtor pursuant to Section 2.3 and the related Consumer Loans
Assignment, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed, any of the Related Consumer Loans or Other
Conveyed Property, other than such security interests as are released at or
before the conveyance thereof.  The Seller has not authorized the filing of and
is not aware of any financing statements filed against the Seller that include a
description of collateral covering any portion of the Related Consumer Loans and
the Other Conveyed Property, other than any financing statement relating to the
security interest granted to the Debtor hereunder, or that has been terminated
or released as to the Related Consumer Loans and the Other Conveyed
Property.  The Seller is not aware of any judgment or tax lien filings against
the Seller.

(k)Records.  On or prior to each Purchase Date, the Seller shall have caused its
records (including electronic ledgers) relating to each Related Consumer Loan to
be conveyed by it on such Purchase Date to be clearly and unambiguously marked
to reflect that such Related Consumer Loan was conveyed by it to the Debtor.

5

 

--------------------------------------------------------------------------------

 

(l)Computer Information.  The electronic information made available by the
Seller to the Debtor with respect to each Purchase Date is, as of the related
Cutoff Date, complete and accurate and includes a description of the same
Consumer Loans set forth in the .csv file delivered in connection with the
related Consumer Loans Assignment.

(m)No Pre-existing Indebtedness.  The Seller is not transferring any Related
Consumer Loan to the Debtor in connection with any pre-existing indebtedness.

Section 3.2

Repurchase Upon Breach.  The Seller shall inform the Debtor and the Lender
promptly, in writing, upon the discovery of (or upon receiving notice from the
Lender of) any breach of the representations and warranties made by the Seller
in Section 3.1 of this Agreement.  Unless the breach shall have been cured
within thirty (30) day following the notice to the Debtor and the Lender of such
breach, the Seller shall, within ten (10) Business Days of the end of such
thirty (30) day period, repurchase the applicable Related Consumer Loan.  In
consideration of the repurchase of any Related Consumer Loan, the Seller shall
remit to the Collateral Deposit Account the Consumer Loan Repurchase Price on
the date of such repurchase.  Upon the deposit of the Consumer Loan Repurchase
Price in respect of any such Consumer Loans into the Collateral Deposit Account,
the Debtor shall cause the Master Servicer to release the related Consumer Loan
File and the Debtor and the Lender shall execute and deliver (at the expense of
the Seller) all reasonable instruments of transfer or assignment, without
recourse, as are prepared by the Seller and delivered to the Debtor and the
Lender and necessary to vest in the Seller title to such Consumer Loans.  The
purchase obligations of the Seller under this Section 3.2 shall be continuing
and shall survive the termination of the Servicing Agreement and any termination
of the Master Servicer.  The sole remedies of the Debtor under this Agreement
with respect to any Consumer Loans as to which a breach of representations and
warranties pursuant to Section 3.1 of this Agreement has occurred shall be to
enforce the Seller’s obligation to repurchase such Consumer Loans pursuant to
this Section 3.2.

Article IV

THE SELLER

Section 4.1

Representations of the Seller.  The Seller makes the following representations
and warranties to the Debtor as to itself, on which the Debtor and the Lender
rely until the Loan and Security Agreement is terminated.  All such
representations and warranties shall survive the sale, transfer and assignment
of the Related Consumer Loans to the Debtor and the pledge thereof to the Lender
pursuant to the Loan and Security Agreement.

(a)The Seller is an entity duly formed, validly existing and in good standing
under the laws of the State of Delaware, is duly qualified to do business and is
in good standing in all states where such qualification is required, except in
those states where the failure to be so qualified has not had and could not be
reasonably expected to have, a Material Adverse Effect, has all necessary
corporate power and authority to enter into this Agreement and each other Loan
Document to which it is a party and to perform all of its obligations hereunder
and thereunder.

(b)The Seller has all requisite right and power and is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement and each
other Loan Document to

6

 

--------------------------------------------------------------------------------

 

which it is a party and this Agreement and each other Loan Document to which the
Seller is a party are the legal, valid and binding obligations of the Seller,
and are enforceable against the Seller in accordance with their terms (subject,
as to enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws and legal principles affecting creditors’
rights generally from time to time in effect and to general equitable
principles, whether applied in an action at law or in equity).

(c)The execution, delivery and performance by the Seller of this Agreement and
each of the Loan Documents to which it is a party does not and shall not (i)
violate any provision of any applicable law, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to the
Seller, (ii) violate any provision of its articles of incorporation, by-laws or
formation documents or (iii) result in a breach of or constitute a default under
the terms of any indenture, loan, credit agreement or any other agreement, lease
or instrument to which the Seller is a party or by which it or any of its assets
or properties may be bound or affected; and the Seller is not in default of any
such law, order, writ, judgment, injunction, decree, determination or award or
any such indenture, agreement, lease or instrument.

(d)No consent, approval, license, exemption of or filing or registration with,
giving of notice to, or other authorization of or by, any court, administrative
agency or other Governmental Authority is or shall be required in connection
with the execution, delivery or performance by the Seller of this Agreement and
each other Loan Document for the valid consummation of the transactions
contemplated hereby or thereby, other than the filing of financing statements.

(e)There is no action, suit, proceeding or investigation pending or threatened
against or affecting the Seller before or by any court, administrative agency or
other Governmental Authority that brings into question the validity of the
transactions contemplated hereby, or that might result in any Material Adverse
Effect.

(f)The Seller and each of its Subsidiaries are in compliance in all material
respects with all United States economic sanctions laws, Executive Orders and
implementing regulations as promulgated by OFAC, and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it.

Section 4.2

Additional Covenants.

(a)Sale.  The Seller agrees to treat the conveyances hereunder as sales for all
purposes (including legal and bankruptcy purposes) on all relevant books,
records, tax returns, financial statements and other applicable documents, and
from and after the Purchase Date relating to any Related Consumer Loans, the
Seller shall not take any action inconsistent with the Debtor’s absolute
ownership of the Related Consumer Loans and shall not claim any ownership
interest in the Related Consumer Loans; provided, that the financial statements
of the Debtor may be consolidated with those of the Seller in accordance with
GAAP.  The Seller shall not make any transfer of Consumer Loans hereunder if the
Seller or the Debtor is then insolvent or would be rendered insolvent thereby.

7

 

--------------------------------------------------------------------------------

 

(b)Non-Petition.  The Seller covenants and agrees that, to the fullest extent
permitted by applicable law, it shall not take any action to pursue any remedy
against the Debtor that it may have hereunder, in law, in equity or otherwise,
until one (1) year and one (1) day have passed since the date on which the
Advances have been paid in full.  The Debtor and the Seller agree that damages
shall not be an adequate remedy for breach of this covenant and that this
covenant may be specifically enforced by the Debtor.

(c)Cooperation.  If an Event of Default shall have occurred and be continuing,
the Seller and the Debtor shall cooperate with and provide all information and
access reasonably requested by the Lender in connection with any actions taken
in connection therewith pursuant to the Loan Documents.

(d)Accounts.  The Seller covenants and agrees it shall not direct any Person to
deposit any Collections with respect to the Related Consumer Loans in any
account other than the Collateral Deposit Account.

(e)Solvency.  The Seller shall not fail to be Solvent by the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and the capital remaining in the Seller is not now and shall not
foreseeably become unreasonably small to permit the Seller to carry on its
business and transactions and all businesses and transactions in which it is
about to engage.  The Seller does not intend to, nor does it reasonably believe
it shall, incur debts beyond its ability to repay the same as they mature.

(f)Changes to the Underwriting Guidelines.  The Seller shall (i) deliver a
written summary on or prior to the tenth calendar day of each month (or if the
tenth calendar day of any given month is not a Business Day, the next following
Business Day) of the immaterial changes or modifications that have been made to
the Underwriting Guidelines (each, an “Immaterial Underwriting Amendment”) since
delivery of the prior summary delivered pursuant to this Section 4.2(f)(i) (or
in the case of the initial summary, since the Closing Date), to the Debtor and
the Lender, and (ii) promptly furnish notice to the Debtor and the Lender of any
material proposed change or modification to the Underwriting Guidelines (each, a
“Material Underwriting Amendment”) and any such Material Underwriting Amendment
may only be made with the prior consent of the Lender; provided, that if the
Lender has not consented to such Material Underwriting Amendment within ten (10)
Business Days of receipt of notice thereof, the Lender shall use commercially
reasonable efforts to address such Material Underwriting Amendment in a mutually
agreeable manner within thirty (30) Business Days of the Lender’s receipt of
such notice; provided further that if the Lender does not consent to such
Material Underwriting Amendment by the end of such thirty (30) Business Day
period, such Material Underwriting Amendment may become effective solely with
respect to Consumer Loans that are not Eligible Consumer Loans. If an item
designated as an Immaterial Underwriting Amendment in the written summary
described above in clause (i) is deemed a Material Underwriting Amendment by the
Lender or if a Material Underwriting Amendment described above in clause (ii) is
enacted without the prior consent of the Lender, then the Seller shall within
five (5) Business Days of receiving any request to do so from the Lender
repurchase in accordance with Section 3.2 any and all Consumer Loans (x) that
were originated from the date of such Immaterial Underwriting Amendment or
Material Underwriting Amendment, as applicable, was made effective and that

8

 

--------------------------------------------------------------------------------

 

were sold to the Debtor and (y) that but for such Immaterial Underwriting
Amendment or Material Underwriting Amendment would not have otherwise been an
Eligible Consumer Loan.

Section 4.3

Liability of the Seller; Indemnities.

(a)The Seller shall defend, indemnify and hold harmless the Debtor, the Lender
and their Affiliates and their respective officers, directors, agents and
employees for any liability as a result of the failure of a Consumer Loan
conveyed to the Debtor pursuant to Section 2.1(a) above to be conveyed in
compliance with all requirements of law (including any Governmental Rules) and
for any breach of any of its representations, warranties, covenants or other
agreements contained herein, including:

(i)any taxes that may at any time be asserted against any such Person with
respect to the transactions contemplated in this Agreement and any of the Loan
Documents, including any sales, gross receipts, general corporation, tangible
personal property, privilege or license taxes (but, in the case of the Debtor,
not including any taxes asserted with respect to federal or other income taxes
arising out of payments on the Note) and costs and expenses in defending against
the same;

(ii)any loss, liability or expense incurred by reason of the Seller’s willful
misfeasance, bad faith or negligence in the performance of its duties under this
Agreement, or by reason of reckless disregard of its obligations and duties
under this Agreement;

(iii)any and all costs, expenses, losses, claims, damages and liabilities
arising out of, or incurred in connection with the acceptance or performance of
the trusts and duties set forth herein and in the Loan Documents, except to the
extent that such cost, expense, loss, claim, damage or liability shall be due to
the willful misfeasance, bad faith or negligence (except for errors in judgment)
of such indemnified party;

(iv)any and all costs, expenses, losses, claims, damages and liabilities arising
out of or relating to the Seller’s representations and warranties, covenants or
other agreements contained herein or in any other Loan Document to which the
Seller is a party; or

(v)any and all costs, expenses, awards, penalties, fines, damages, levies,
reasonable and documented attorneys’ fees, or monetary costs of any kind (other
than discharges in proceedings under Debtor Relief Laws) arising out of or
relating to any (a) Governmental Action pertaining in any way to the Consumer
Loans, or (b) any claim, lawsuit, or arbitration of any kind asserted by a
non-governmental party related to the Consumer Loans.

(b)Indemnification under this Section 4.3 shall survive the termination of this
Agreement and the other Loan Documents and shall include reasonable and
documented fees and expenses of counsel.  These indemnity obligations shall be
in addition to any obligation that the Seller may otherwise have under
applicable law, hereunder or under any other Loan Document.

9

 

--------------------------------------------------------------------------------

 

Notwithstanding any provision of this Section 4.3 or any other provision of this
Agreement, nothing in this Agreement shall be construed as to require the Seller
to provide any indemnification hereunder or under any other Loan Document for
any costs, expenses, losses, claims, damages or liabilities arising out of, or
incurred in connection with, credit losses on or the diminution in value of the
Consumer Loans or Other Conveyed Property.

Article V
MISCELLANEOUS

Section 5.1

Notices.  Except when telephonic notice is expressly authorized by this
Agreement, any notices, requests demands, directions, consents, waivers,
authorizations or other communications to any party in connection with this
Agreement shall be in writing and shall be sent by manual delivery, facsimile
transmission, overnight courier, electronic mail or United States mail (postage
prepaid) addressed to such party at the address specified in Section 16 of the
Loan and Security Agreement.

Section 5.2

Prior Agreements Superseded.  This Agreement, together with the other Loan
Documents, constitutes the sole and entire agreement of the parties hereto and
supersedes any prior understandings or written or oral agreements between the
parties respecting the subject matter of this Agreement and the other Loan
Documents.

Section 5.3

Amendment.  The parties hereto may not amend, modify or waive any provision
hereof without the prior consent of the Lender, except that, following the
delivery by the Debtor and the Seller to the Lender of a description of such
amendment and an Officer’s Certificate certifying that each of the Debtor and
the Seller reasonably believes that such amendment will not have a Material
Adverse Effect and is not reasonably expected to have a Material Adverse Effect
at any time in the future, the Debtor and the Seller may amend this Agreement
for any of the following purposes:

(a)to add to the covenants of the Debtor or the Seller, or to surrender any
right or power herein conferred upon the Debtor or the Seller, in each case for
the benefit of the Lender;

(b)to cure any ambiguity, or to correct or supplement any provision herein which
may be inconsistent with any other provision herein; or

(c)to qualify for sale treatment of the transactions contemplated by this
Agreement under GAAP.

Section 5.4

Parties Bound.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns, and shall inure to the benefit of such
parties and their respective successors and permitted assigns.

Section 5.5

Assignment.  Neither party hereto may assign or delegate its rights, duties or
obligations hereunder or interest herein (i) to any entity which is not a
Subsidiary of the Seller without (x) the prior consent of the Lender and (y) the
assignee executing an agreement of assumption to perform every obligation of the
assignor under this Agreement and the other Loan Documents, or (ii) to a
Subsidiary of the Seller without (y) the assignor delivering an Officer’s
Certificate to the Lender certifying that such assignment or delegation will not
have a Material

10

 

--------------------------------------------------------------------------------

 

Adverse Effect on the Lender and (x) the assignee executing an agreement of
assumption to perform every obligation of the assignor under this Agreement and
the other Loan Documents.  Any assignment or other transfer in violation of this
provision shall be void.

Section 5.6

Execution in Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original, and all of
which taken together shall constitute but one and the same instrument.  The
parties agree that the delivery of this Agreement may be effected by means of an
exchange of facsimile or other electronic means (including PDF signatures).

Section 5.7

Severability of Provisions.  Any provision which is determined to be
unconscionable, against public policy or any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

Section 5.8

Further Instruments.  Each party hereto shall from time to time authorize,
execute or deliver, and shall cause each of its subsidiaries to authorize,
execute or deliver, all such amendments, supplements and other modifications
hereto and to the other Loan Documents and all such financing statements or
continuation statements, instruments of further assurance and any other
instruments, and shall take such other actions, as the Lender reasonably
requests and deems necessary or advisable in furtherance of the agreements
contained herein.

Section 5.9

Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

Section 5.10

Consent to Jurisdiction.

(a)ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR THE NOTE, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK AND THE BOROUGH OF MANHATTAN.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS, (ii) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY HERETO AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 16 OF THE LOAN AND SECURITY AGREEMENT AND TO ANY PROCESS AGENT
SELECTED BY SUCH PARTY IS SUFFICIENT TO CONFER

11

 

--------------------------------------------------------------------------------

 

PERSONAL JURISDICTION OVER EACH PARTY HERETO IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT,
AND (iv) AGREES THAT THE LENDER RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY HERETO IN THE
COURTS OF ANY OTHER JURISDICTION.

(b)EACH OF THE DEBTOR AND THE SELLER HEREBY AGREES THAT PROCESS MAY BE SERVED ON
IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS PERTAINING TO IT
AS SPECIFIED IN SECTION 5.1.  ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST THE
DEBTOR OR THE SELLER IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.  

Section 5.11

Waiver of Jury Trial.  EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN IT
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.  THE SCOPE OF THIS WAIVER IS
INTENDED TO ENCOMPASS ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT IT HAS ALREADY RELIED ON
THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT IT WILL CONTINUE TO RELY
ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 5.11 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE NOTE ISSUED UNDER THE
LOAN AND SECURITY AGREEMENT.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 5.12

Third-Party Beneficiaries. The Seller acknowledges that the Debtor has pledged
all of its rights, title and interest in and to this Agreement to the Lender.
The Lender is an express third-party beneficiary of this Agreement and shall be
entitled to enforce this Agreement as if it were a party hereto.

12

 

--------------------------------------------------------------------------------

 

Section 5.13

Termination.  This Agreement shall terminate and be of no further force or
effect upon the termination of the Loan and Security Agreement.

 

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and the year first above written.

 

EFR 2016-2, LLC,
as Debtor

 

 

 

 

 

 

 

 

 

By:

/s/ David A. Fisher

 

 

Name:

David A. Fisher

 

 

Title:

President

 

 

 

 

ENOVA INTERNATIONAL, INC.,
as Seller

 

 

 

 

 

 

 

 

 

By:

/s/ David A. Fisher

 

 

Name:

David A. Fisher

 

 

Title:

President

 

[Signature Page to Sale Agreement]



 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF] CONSUMER LOANS ASSIGNMENT

For value received, in accordance with the Sale Agreement, dated as of December
1, 2016 (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Sale
Agreement”) between EFR 2016-2, LLC, as Debtor (the “Debtor”), and Enova
International, Inc., as Seller (the “Seller”), the Seller does hereby sell,
transfer, assign, set over and otherwise convey to the Debtor, without recourse
(subject to the obligations set forth herein and in the Sale Agreement) all
right, title and interest of the Seller in and to the following:

(a)the Related Consumer Loans set forth in the .csv file delivered in connection
with this Assignment and all monies received with respect to such Related
Consumer Loans on and after the related Cutoff Date;

(b)the Consumer Loan File related to each Related Consumer Loan and any and all
other Instruments, including Promissory Notes (each as defined in the Code), if
any, and other documents relating to the Related Consumer Loans and the related
Obligors acquired by the Seller pursuant to the Transfer Agreement;

(c)all right, title and interest of the Seller in, to and under the Transfer
Agreement;

(d)all present and future claims, demands, causes and choses in action in
respect of any of the foregoing, including the right for the Debtor or its
assignee to bring any such claim, demand, cause or chose in action in the name
of the Seller; and

(e)all payments on or under and all proceeds of every kind and nature whatsoever
in respect of any or all of the foregoing, including all cash and non-cash
proceeds, and other property consisting of, arising from or relating to all or
any part of any of the foregoing.

1.Definitions.  All terms defined in the Sale Agreement (whether directly or by
reference to other documents) and used herein shall have such defined meanings
when used herein, unless otherwise defined herein.

“Cutoff Date” means, with respect to the Consumer Loans and the Other Conveyed
Property being conveyed hereby, _____, 20__.

2.Transfer, Assignment and Sale of Consumer Loans.  The Seller hereby certifies
that the Related Consumer Loans and Other Conveyed Property assigned to the
Debtor hereunder are free and clear of all Liens and that the beneficial
interest in and title to such Related Consumer Loans and Other Conveyed Property
shall not be part of the Seller’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law.  In the
event that, notwithstanding the intent of the Seller, the transfer and
assignment contemplated hereby and under the Sale Agreement is held not to be a
sale, the transfer and assignment of such Related Consumer Loans and Other
Conveyed Property hereunder shall

A-1

 

--------------------------------------------------------------------------------

 

constitute a grant of a security interest by the Seller to the Debtor in the
property referred to in Section 2 above, which security interest has been
assigned to the Lender, and this Assignment and the Sale Agreement shall each
constitute a security agreement under applicable law.

3.Further Encumbrance of Consumer Loans and Other Conveyed Property.

(a)Immediately upon the conveyance to the Debtor by the Seller of the Related
Consumer Loans and any item of Other Conveyed Property hereto, all right, title
and interest of the Seller in and to such Related Consumer Loans and Other
Conveyed Property shall terminate and all such right, title and interest shall
vest in the Debtor.

(b)Immediately upon the vesting of such Related Consumer Loans and Other
Conveyed Property in the Debtor, the Debtor shall have assumed the sole right to
pledge or otherwise encumber such Related Consumer Loans and Other Conveyed
Property.

4.Governing Law.  THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

A-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed and delivered by a duly authorized officer on the day and year first
above written.

 

 

ENOVA INTERNATIONAL, INC.,
as Seller

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-3

 